In this case the allegations of facts showing a violation of a statutory requirement as to benefits in making special assessments and also showing an abuse of authority in imposing the entire cost of a street improvement upon abutting property without reference to benefits to the property, were admitted by demurrer, and the decision of this Court was and is that it was error to sustain the demurrer and dismiss the bill of complaint, the opinions filed herein having reference of course only to the facts alleged and admitted by the pleadings of the parties in the case.
General words used in a judicial opinion should be construed with such limitations as are required by a reference to the facts in the case. Smitz v. Wright, 64 Fla. 485, text 486, 60 So.2d Rep. 225. This is not a case in which a special taxing district has been formed and special taxes imposed to defray the cost of a local public improvement, the benefits of which is general and common to the district as an entirety. Here a city specially assessed supposed abutting property for the entire cost of a street improvement.
The statute, Chapter 9298, Acts of 1923, authorizes any municipality in this State to provide for the construction and paving of streets therein and for the payment of all or any part of the costs of any such street improvement by levying and collecting special assessments on the "abutting, adjoining, contiguous, or other specially benefited property." "Special assessments . . . shall be assessed upon the property specially benefited by the improvement in proportion to the benefits to be derived therefrom, said special benefits to be determined and prorated according to the foot frontage of the respective properties specially benefited by said improvement, or by such other method as the governing body of the municipality my prescribe." *Page 384 
In Walters v. City of Tampa, 88 Fla. 177, 101 So.2d Rep. 227, Chapter 9298, Acts of 1923, was held to be valid as against the attack made on its provisions, there being no showing that the Act was being unlawfully or unfairly applied in that case. A valid statute might be so applied as to violate rights secured by organic law. See Seaboard Air Line Ry. v. Robinson, 68 Fla. 407, 67 So.2d Rep. 139; Kansas City Southern R. Co. v. Anderson, 233 U.S. 325, 34 Sup. Ct. Rep. 599; in re Seven Barrels of Wine, 79 Fla. 1, 83 So.2d Rep. 627; Dahnke-Walker Milling Co. v. Bondurant, 257 U.S. 282, 42 Sup. Ct. Rep. 106; Dutton Phosphate Co. v. Priest, 67 Fla. 370, 65 So.2d Rep. 282; Smith v. Chase, 91 Fla. 1044, 109 So.2d Rep. 94.
In Anderson v. City of Ocala, 67 Fla. 204, 64 So.2d Rep. 775; French v. Barber Asphalt Paving Co., 181 U.S. 324, 45 L.Ed. 879, 21 Sup. Ct. Rep. 625, and other like cases, it was not shown that the special assessments as made for street improvements exceeded direct benefits accruing to the abutting property specially assessed from the public improvement or that the special assessment as made was an abuse of governmental authority that unlawfully invaded organic rights of the complaining parties.
All forms of special assessments for local public improvements or facilities must have reasonable relation to special benefits to accrue to the value or to the uses of the property so specially assessed, and such special assessments must not by reason of arbitrary action or unjust discrimination or otherwise violate the due process or equal protection or other provisions of organic law. Where the public improvements contemplated and the method of the special assessments and the anticipated benefits are determined by direct legislative enactment, such determinations will not be disturbed by the courts unless an abuse of power or purely arbitrary and oppressive action is clearly shown *Page 385 
in appropriate proceedings duly taken by parties who have not acquiesced in the action taken and have not abandoned or waived their rights and who are otherwise entitled to complain. Administrative determinations under legislative authority as to improvements to be made and as to the method, rate or amount of special assessments to be imposed, or as to contemplated benefits to, and the apportionment of burdens on, the property so specially assessed, are not conclusive; but such administrative determinations when regularly made will be given due weight and consideration by the courts in determining by appropriate procedure duly taken, whether the authority conferred has been properly exercised and whether private rights have been unlawfully invaded. See 25 R. C. L., p. 99.
If a street improvement is primarily and essential for the benefit of the public and it is only an incidental or uncertain benefit to abutting or contiguous property, it might be a denial of equal protection of the laws or an unlawful invasion of other organic property rights to impose the entire cost of the street improvement upon the abutting or contiguous property.
Where a municipality is by statute duly authorized to impose the entire reasonable and proper cost of an appropriate street improvement upon only abutting or contiguous property, the benefit from the improvement flowing directly, peculiarly and specially and not merely generally or indirectly to the property specially assessed, should clearly and certainly be at least equal to the special assessment, and the special assessment should be fairly apportioned to the property that is so benefited by the improvement. If a special assessment as made is otherwise fair and legal, such special assessment may not be rendered illegal merely because the improvement may be also a potential or an incidental benefit to the public and to other *Page 386 
property in the vicinity. All apportionments of cost for street improvements, as between the city and the property specially benefited and as between the pieces of property that are specially benefited by such improvements should be substantially fair in view of all the circumstances that affect the apportionment and the special assessment, or else a special assessment against abutting or contiguous property as made or apportioned might by appropriate proceedings duly taken, be shown to violate property rights that are secured by organic law. Individual rights not waived or abandoned may be enforced by due procedure. See Weinberger v. Board of Public Instructions of St. Johns County, 93 Fla. 470, 112 So.2d Rep. 253.
TERRELL AND BUFORD, J. J., concur.
                   ON PETITION FOR REHEARING.                 Opinion Filed January 4, 1928.
1.  Pursuant to appropriate and competent action by the legislative authority, the entire reasonable and proper cost of a local street improvement may be imposed upon the property specially or peculiarly benefited thereby, provided no constitutional principle is violated in the application or utilization of such a plan and there is no palpable abuse of legislative power. There is nothing inherent in the plan itself which violates constitutional inhibitions.
2.  Special assessments proceed upon the theory that when a local improvement confers upon neighboring property a special or peculiar benefit differing materially and substantially from the benefit flowing to the public generally, it is competent for the Legislature to require the property so benefited to pay, either wholly or in part, the cost of such improvement by proportionate contribution to the cost thereof, so long as the special assessment does not substantially exceed *Page 387 
exceed the special or peculiar benefits to the property so assessed.
3.  Where the legislative authority has acted within the limits of its power and the mandates of the Constitution have been duly observed in the exercise of the power, the judiciary possesses no general authority to review and correct apparent injustices of legislative action in matters of taxation unless the exaction is the result of a palpable abuse of legislative power, or there has been a substantially unjust discrimination or other substantial error in executing that power.
4.  If the benefits which are peculiar and special to the property specially assessed for the entire cost of a local improvement pursuant to Chap. 9298, Laws of 1923, are substantially proportionate and equal to the charge against such property, the tax is not rendered invalid merely because some further or additional benefit may incidentally or secondarily inure to the public from the improvement.
5.  Whether the entire amount or a part only of the cost of a local street improvement shall be imposed as a special tax upon the property specially benefited are matters of legislative discretion, but subject to judicial relief in cases of palpable abuse of power or of substantial error in executing it.
6.  The plan of apportionment authorized by Chap. 9298, Laws of 1923, by which the entire reasonable and proper cost of a local street improvement is assessed against the property specially benefited is, within itself, a valid exercise of the legislative power so long as the special and peculiar benefits inuring to the property which bears the burden are substantially proportionate and equal to the charge laid against such property to pay for the improvement, and provided that in the utilization and execution of the plan the essential requirements of the Constitution, and also of the statutes, since the power is executed through a subordinate board, are duly observed and no abuse of power is shown. *Page 388